 



EXHIBIT 10.21
SECURITY AGREEMENT
     SECURITY AGREEMENT (this “Agreement”) dated as of September 26, 2006 by and
between AMERICAN COLOR GRAPHICS FINANCE, LLC, a Delaware limited liability
company, having a place of business at 100 Winners Circle, Brentwood, Tennessee
37027 (the “Grantor”), and BANK OF AMERICA, N.A., a national banking
association, as collateral agent (in such capacity, the “Collateral Agent” for
the Secured Parties (as defined herein)), in consideration of the mutual
covenants contained herein and benefits to be derived herefrom.
WITNESSETH:
     Reference is made to that certain Credit Agreement dated as of even date
herewith (as the same may be amended, modified, supplemented or restated
hereafter, the “Credit Agreement”) by, among others, (i) the Grantor, as
borrower, (ii) the Lenders named therein, and (iii) Bank of America, N.A., as
Administrative Agent and Collateral Agent for the Lenders, and as Swingline
Lender.
     The Lenders have agreed to make Loans to the Borrower pursuant to, and upon
the terms and subject to the conditions specified in, the Credit Agreement and
the Contribution Agreement. The obligation of the Lenders to make Loans is
conditioned on, among other things, the execution and delivery by the Grantor of
an agreement in the form hereof to secure the Obligations.
     Accordingly, the Grantor and the Collateral Agent, on behalf of itself and
each other Secured Party (and each of their respective successors and assigns)
hereby agree as follows:
ARTICLE 1
Definitions
     1.1 Generally. Unless the context otherwise requires, all capitalized terms
used but not defined herein shall have the meanings set forth in the Credit
Agreement, and all references to the UCC shall mean the Uniform Commercial Code
as in effect from time to time in the State of New York; provided, however, that
if a term is defined in Article 9 of the UCC differently from in another Article
thereof, the term shall have the meaning set forth in Article 9, and provided
further that if by reason of mandatory provisions of law, perfection, or the
effect of perfection or non-perfection, of the Security Interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“UCC” means the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or availability of such remedy, as the case may be.
     1.2 Definition of Certain Terms Used Herein. As used herein, the following
terms shall have the following meanings:
     “Accessions” shall have the meaning given that term in the UCC.

 



--------------------------------------------------------------------------------



 



     “Account Debtor” shall have the meaning given that term in the UCC.
     “Blue Sky Laws” shall have the meaning assigned to such term in Section 6.1
of this Agreement.
     “Cash Collateral Account” shall have the meaning set forth in the Credit
Agreement.
     “Chattel Paper” shall have the meaning given that term in the UCC.
     “Collateral” shall mean all of the Grantor’s right, title and interest in
and to (a) all Transferred Receivables and the Related Assets; (b) all cash and
cash equivalents, Collections, Financial Assets, Investment Property, Securities
Entitlements and other Instruments or amounts credited or deposited from time to
time in any Lockbox, Concentration Account, the Cash Collateral Account or the
Disbursement Account; (c) all rights under the Contribution Agreement, the
Servicing Agreement, the Control Agreement, the Intercreditor Agreement and
other related documents; (d) all rights under all of the Transferred Receivables
and related agreements, including rentals, termination payments, casualty
payments, termination rights, rights to compel performance and guarantees, in
each case, to the extent they relate to the Transferred Receivables; (e) all
insurance proceeds payable to Borrower in respect of the Transferred Receivables
and any other collateral and all proceeds of the voluntary or involuntary
disposition of any of the Transferred Receivables; (f) without limitation of
clauses (a), (b), (c), (d) and (e) above, all Accounts, Chattel Paper,
Contracts, Documents, Equipment, Fixtures, Goods, Instruments, Inventory, Letter
of Credit Rights, Investment Property, General Intangibles, Payment Intangibles,
Software, Supporting Obligations, Securities Accounts, Securities Entitlements
and Deposit Accounts of Grantor (in each case, as such items are defined in the
UCC); (g) all Commercial Tort Claims of Grantor; and (h) all income, payments,
Accessions to and Proceeds of the foregoing, including interest, rents, profits
and products.
     “Collateral Agent’s Rights and Remedies” shall have the meaning assigned to
such term in Section 8.8.
     “Commercial Tort Claim” shall have the meaning given that term in the UCC.
     “Concentration Account” shall have the meaning set forth in the Credit
Agreement.
     “Contracts” shall have the meaning given that term in the UCC.
     “Contribution Agreement” shall have the meaning set forth in the Credit
Agreement.
     “Control Agreement” shall have the meaning set forth in the Credit
Agreement.
     “Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.
     “Deposit Account” shall have the meaning given that term in the UCC and
shall also include all demand, time, savings, passbook, or similar accounts
maintained with a bank or other financial institution.

2



--------------------------------------------------------------------------------



 



     “Disbursement Account” shall have the meaning set forth in the Credit
Agreement.
     “Documents” shall have the meaning given that term in the UCC.
     “Equipment” shall include, without limitation, “equipment” as defined in
the UCC, and also all furniture, store fixtures, motor vehicles, rolling stock,
machinery, office equipment, plant equipment, tools, dies, molds, and other
goods, property, and assets which are used and/or were purchased for use in the
operation or furtherance of the Grantor’s business, and any and all Accessions
or additions thereto, and substitutions therefor.
     “Financial Asset” shall have the meaning given that term in the UCC.
     “Financing Statement” shall have the meaning given that term in the UCC.
     “General Intangibles” shall have the meaning given that term in the UCC,
and shall also include, without limitation, all: Payment Intangibles; rights to
payment for credit extended; deposits; amounts due to the Grantor; credit
memoranda in favor of the Grantor; warranty claims; tax refunds and abatements;
insurance refunds and premium rebates; all means and vehicles of investment or
hedging, including, without limitation, options, warrants, and futures
contracts; records; customer lists; telephone numbers; goodwill; causes of
action; judgments; payments under any settlement or other agreement; literary
rights; rights to performance; royalties; license and/or franchise fees; rights
of admission; licenses; franchises; license agreements, including all rights of
the Grantor to enforce same; permits, certificates of convenience and necessity,
and similar rights granted by any governmental authority; internet addresses and
domain names; developmental ideas and concepts; proprietary processes;
blueprints, drawings, designs, diagrams, plans, reports, and charts; catalogs;
technical data; computer software programs (including the source and object
codes therefor), computer records, computer software, rights of access to
computer record service bureaus, service bureau computer contracts, and computer
data; tapes, disks, semi-conductors chips and printouts; user, technical
reference, and other manuals and materials; patents, patent applications and
patents pending; trade secret rights, copyrights, copyright applications, mask
work rights and interests, and derivative works and interests; trade names,
trademarks, trademark applications, service marks, and service mark
applications, together with all goodwill connected with and symbolized by any of
the foregoing; all other general intangible property of the Grantor in the
nature of intellectual property; proposals; cost estimates, and reproductions on
paper, or otherwise, of any and all concepts or ideas, and any matter related
to, or connected with, the design, development, manufacture, sale, marketing,
leasing, or use of any or all property produced, sold, or leased, by or credit
extended or services performed, by the Grantor, whether intended for an
individual customer or the general business of the Grantor, or used or useful in
connection with research by the Grantor.
     “Indemnitee” shall have the meaning assigned to such term in Section 8.6 of
this Agreement.
     “Instruments” shall have the meaning given that term in the UCC.
     “Intercreditor Agreement” shall have the meaning set forth in the Credit
Agreement.

3



--------------------------------------------------------------------------------



 



     “Inventory” shall have the meaning given that term in the UCC, and shall
also include, without limitation, all: (a) Goods which (i) are leased by a
Person as lessor, (ii) are held by a Person for sale or lease or to be furnished
under a contract of service, (iii) are furnished by a Person under a contract of
service, or (iv) consist of raw materials, work in process, or materials used or
consumed in a business; (b) Goods of said description in transit; (c) Goods of
said description which are returned, repossessed and rejected; (d) packaging,
advertising, and shipping materials related to any of the foregoing; (e) all
names, marks, and General Intangibles affixed or to be affixed thereto or
associated therewith; and (f) Documents which represent any of the foregoing.
     “Investment Property” shall have the meaning given that term in the UCC.
     “Letter-of-Credit Right” shall have the meaning given that term in the UCC
and shall also mean any right to payment or performance under a letter of
credit, whether or not the beneficiary has demanded or is at the time entitled
to demand payment or performance.
     “Lockbox” shall have the meaning set forth in the Credit Agreement.
     “Payment Intangible” shall have the meaning given that term in the UCC, and
shall also refer to any General Intangible under which the Account Debtor’s
primary obligation is a monetary obligation.
     “Proceeds” shall include, without limitation, “Proceeds” as defined in the
UCC and each type of property described in the definition of Collateral.
     “Related Assets” shall have the meaning set forth in the Contribution
Agreement.
     “Secured Parties” shall have the meaning set forth in the Credit Agreement.
     “Securities Account” shall have the meaning given that term in the UCC.
     “Securities Entitlement” shall have the meaning given that term in the UCC.
     “Securities Act” shall have the meaning assigned to such term in
Section 6.1 of this Agreement.
     “Security” shall have the meaning given that term in the UCC.
     “Security Interest” shall have the meaning assigned to such term in
Section 2.1 this Agreement.
     “Servicing Agreement” shall have the meaning set forth in the Credit
Agreement.
     “Software” shall have the meaning given that term in the UCC.
     “Supporting Obligation” shall have the meaning given that term in the UCC
and shall also refer to a Letter-of-Credit Right or secondary obligation that
supports the payment or performance of an Account, Chattel Paper, a Document, a
General Intangible, an Instrument, or Investment Property.

4



--------------------------------------------------------------------------------



 



     “Transferred Receivables” shall have the meaning set forth in the
Contribution Agreement.
     1.3 Rules of Interpretation. The rules of interpretation specified in
Section 1.04 of the Credit Agreement shall be applicable to this Agreement.
ARTICLE 2
Security Interest
     2.1 Security Interest. As security for the payment or performance, as the
case may be, in full of the Obligations, the Grantor hereby bargains, assigns,
mortgages, pledges, hypothecates and transfers to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, a security interest in, all of the Grantor’s right, title
and interest in, to and under the Collateral (the “Security Interest”). Without
limiting the foregoing, the Grantor hereby designates the Collateral Agent as
the Grantor’s true and lawful attorney, exercisable by the Collateral Agent
whether or not an Event of Default exists, with full power of substitution, at
the Collateral Agent’s option, for the purpose of filing one or more Financing
Statements, continuation statements, or to sign other documents for the purpose
of perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by the Grantor, without the signature of the Grantor (the
Grantor hereby appointing the Collateral Agent as such Person’s attorney to sign
such Person’s name to any such instrument or document, whether or not an Event
of Default exists), and naming the Grantor as debtor and the Collateral Agent as
secured party.
     2.2 No Assumption of Liability. The Security Interest is granted as
security only and shall not subject the Collateral Agent or any other Secured
Party to, or in any way alter or modify, any obligation or liability of the
Grantor with respect to or arising out of the Collateral.
ARTICLE 3
Representations and Warranties
     The Grantor represents and warrants to the Collateral Agent and the other
Secured Parties that:
     3.1 Title and Authority. The Grantor has good and valid rights in, and
title to, the Collateral with respect to which it has purported to grant a
Security Interest hereunder and has full power and authority to grant to the
Collateral Agent the Security Interest in such Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval which has been obtained.

5



--------------------------------------------------------------------------------



 



     3.2 Validity and Priority of Security Interest. The Security Interest
constitutes (a) a legal and valid security interest in all of the Collateral
securing the payment and performance of the Obligations, and (b) upon the filing
of appropriate financing statements or upon the Collateral Agent obtaining
control of the Collateral, a perfected security interest in all of the
Collateral. The Security Interest is and shall be prior to any other Lien on any
of the Collateral, subject only to those Permitted Encumbrances which have
priority under Applicable Law.
     3.3 Absence of Other Liens. The Collateral is owned by the Grantor free and
clear of any Lien, except for Liens expressly permitted pursuant to Section 6.02
of the Credit Agreement. Except as provided in the Loan Documents, the Grantor
has not filed or consented to the filing of (a) any Financing Statement or
analogous document under the UCC or any other Applicable Law covering any
Collateral, (b) any assignment in which the Grantor assigns any Collateral or
any security agreement or similar instrument covering any Collateral with the
United States Patent and Trademark Office or the United States Copyright Office
or (c) any assignment in which the Grantor assigns any Collateral or any
security agreement or similar instrument covering any Collateral with any
foreign governmental, municipal or other office, which Financing Statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement.
     3.4 Consignments. The Grantor has no possession of any property on
consignment.
ARTICLE 4
Covenants
     4.1 Change of Name; Location of Collateral; Records; Place of Business. The
Grantor agrees promptly to notify the Collateral Agent of (i) any change in its
legal name or in any trade name used to identify it in the conduct of its
business or in the ownership of its properties, (ii) any change in the location
of its chief executive office, its principal place of business, any office in
which it maintains books or records relating to Collateral owned by it, or any
office or facility at which Collateral owned by it is located, including the
establishment of any such new office or facility, (iii) any change in its
identity or organizational structure, (iv) any change in its Federal Taxpayer
Identification Number or organizational number, if any, assigned to it by its
state of organization, or (v) the acquisition by the Grantor of any property for
which additional filings or recordings are necessary to perfect and maintain the
Collateral Agent’s Security Interest therein. Upon receipt of such notice,
Collateral Agent shall promptly make all filings under the UCC or otherwise that
are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all of the Collateral, and the Grantor agrees not to effect
or permit any change referred to in the preceding sentence until all such
filings have been made by the Collateral Agent.
     4.2 Protection of Security. The Grantor shall, at its own cost and expense,
take any and all actions reasonably necessary to defend title to the Collateral
against all Persons and to defend the Security Interest of the Collateral Agent
in the Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 6.02 of the Credit Agreement.

6



--------------------------------------------------------------------------------



 



     4.3 Further Assurances. The Grantor agrees, at its own expense, to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Collateral Agent may from time to
time reasonably request to assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
Financing Statements or other documents in connection herewith or therewith. If
any amount payable under or in connection with any of the Collateral shall be or
become evidenced by any promissory note or other instrument, the Grantor shall
notify the Collateral Agent and upon the request of the Collateral Agent, such
note or instrument shall be immediately pledged and delivered to the Collateral
Agent, duly endorsed in a manner satisfactory to the Collateral Agent.
     4.4 Taxes; Encumbrances. At its option, the Collateral Agent may discharge
past due taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Collateral and not permitted
pursuant to Section 6.02 of the Credit Agreement, and may take any other action
which the Collateral Agent may deem necessary or desirable to repair, maintain
or preserve any of the Collateral to the extent the Grantor fails to do so as
required by the Credit Agreement or this Agreement, and the Grantor agrees to
reimburse the Collateral Agent on demand for any payment made or any expense
incurred by the Collateral Agent pursuant to the foregoing authorization;
provided that the making of any such payments or the taking of any such action
by the Collateral Agent shall not be deemed to constitute a waiver of any
Default or Event of Default arising from the Grantor’s failure to have made such
payments or taken such action. Nothing in this Section 4.4 shall be interpreted
as excusing the Grantor from the performance of any covenants or other promises
of the Grantor with respect to taxes, assessments, charges, fees, Liens,
security interests or other encumbrances and maintenance as set forth herein or
in the other Loan Documents.
     4.5 Assignment of Security Interest.
     (a) If at any time the Grantor shall take a security interest in any
property of an Account Debtor or any other Person to secure payment and
performance of an Account, the Grantor shall promptly assign such security
interest to the Collateral Agent. Such assignment need not be filed of public
record unless necessary to continue the perfected status of the security
interest against creditors of, and transferees from, the Account Debtor or other
Person granting the security interest.
     (b) To the extent that the Grantor is a beneficiary under any written
letter of credit now or hereafter issued in favor of the Grantor, the Grantor
shall deliver such letter of credit to the Collateral Agent. The Collateral
Agent shall from time to time, at the request and expense of the Grantor, make
such arrangements with the Grantor as are in the Collateral Agent’s reasonable
judgment necessary and appropriate so that the Grantor may make any drawing to
which the Grantor is entitled under such letter of credit, without impairment of
the Collateral Agent’s perfected security interest in the Grantor’s rights to
proceeds of such letter of credit or in the actual proceeds of such drawing. At
the Collateral Agent’s request, the Grantor shall, for any letter of credit,
whether or not written, now or hereafter issued in favor of the Grantor as
beneficiary, execute and deliver to the issuer and any confirmer of such letter
of credit an assignment of proceeds form, in favor of the Collateral Agent and
satisfactory to the Collateral Agent and such issuer or (as the case may be)
such confirmer, requiring the proceeds of any drawing under such letter of
credit to be paid directly to the Collateral Agent.

7



--------------------------------------------------------------------------------



 



     4.6 Continuing Obligations of the Grantor. The Grantor shall remain liable
to observe and perform all the conditions and obligations to be observed and
performed by it under each contract, agreement or instrument relating to the
Collateral, all in accordance with the terms and conditions thereof, and the
Grantor agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.
     4.7 Use and Disposition of Collateral. The Grantor shall not make or permit
to be made an assignment, pledge or hypothecation of the Collateral or shall
grant any other Lien in respect of the Collateral or shall grant control (as
defined in the UCC) of any Collateral to any third person, except as expressly
permitted by Section 6.02 of the Credit Agreement. Except as expressly permitted
in the Credit Agreement, the Grantor shall not make or permit to be made any
transfer of the Collateral, and the Grantor shall remain at all times in
possession of the Collateral owned by it, except that the Grantor may use and
dispose of the Collateral in any lawful manner not inconsistent with the
provisions of this Agreement, the Credit Agreement or any other Loan Document.
4.8 [Reserved].
     4.9 Commercial Tort Claims. If the Grantor shall at any time acquire a
Commercial Tort Claim, the Grantor shall promptly notify the Collateral Agent in
writing of the details thereof and the Grantor shall take such actions as the
Collateral Agent shall reasonably request in order to grant to the Collateral
Agent, for the ratable benefit of the Secured Parties, a perfected and first
priority security interest therein and in the Proceeds thereof.
     4.10 Legend. The Grantor shall legend, in form and manner reasonably
satisfactory to the Collateral Agent, its Accounts and its books, records and
documents evidencing or pertaining thereto with an appropriate reference to the
fact that such Accounts have been assigned to the Collateral Agent for the
benefit of the Secured Parties and that the Collateral Agent has a security
interest therein.
ARTICLE 5
Collections
     5.1 Collections. The Grantor shall at all times comply with the Cash
Receipts provisions of Section 2.22 of the Credit Agreement and the Grantor
shall cause the Servicer to comply at all times with the provisions of the
Servicing Agreement with respect to the administration of Collections.
     5.2 Power of Attorney. The Grantor irrevocably makes, constitutes and
appoints the Collateral Agent (and all officers, employees or agents designated
by the Collateral Agent) as the Grantor’s true and lawful agent and
attorney-in-fact, and in such capacity the Collateral Agent shall have the
right, with power of substitution for the Grantor and in the Grantor’s name or
otherwise, for the use and benefit of the Collateral Agent and the other Secured
Parties, (a) at any time, whether or not a Default or Event of Default has
occurred, to take actions required to be taken by the Grantor under Section 2.1
of this Agreement, and (b) as permitted under the Credit Agreement, (i) to take
actions required to be taken by the Grantor under Section 5.1 of this

8



--------------------------------------------------------------------------------



 



Agreement, (ii) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (iii) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (iv) to sign the name of the Grantor on any invoices, schedules of
Collateral, freight or express receipts, or bills of lading storage receipts,
warehouse receipts or other documents of title relating to any of the
Collateral; (v) to sign the name of the Grantor on any notice to the Grantor’s
Account Debtors; (vi) to sign the name of the Grantor on any proof of claim in
bankruptcy against Account Debtors, and on notices of lien, claims of mechanic’s
liens, or assignments or releases of mechanic’s liens securing the Accounts;
(vii) to sign change of address forms to change the address to which the
Grantor’s mail is to be sent to such address as the Collateral Agent shall
designate; (viii) to receive and open the Grantor’s mail, remove any Proceeds of
Collateral therefrom and turn over the balance of such mail either to the
Borrower or to any trustee in bankruptcy or receiver of the Grantor, or other
legal representative of the Grantor whom the Collateral Agent determines to be
the appropriate person to whom to so turn over such mail; (ix) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (x) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (xi) to take all such action as may be
necessary to obtain the payment of any letter of credit and/or banker’s
acceptance of which the Grantor is a beneficiary; (xii) to repair, manufacture,
assemble, complete, package, deliver, alter or supply goods, if any, necessary
to fulfill in whole or in part the purchase order of any customer of the
Grantor; (xiii) to use, license or transfer any or all General Intangibles of
the Grantor; and (xiv) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided, however, that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent or any other Secured Party to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Collateral Agent or any other Secured Party, or to present or file any claim or
notice. It is understood and agreed that the appointment of the Collateral Agent
as the agent and attorney-in-fact of the Grantor for the purposes set forth
above is coupled with an interest and is irrevocable until such time as the
Obligations have been indefeasibly paid in full in cash and satisfied and the
Security Interest has been terminated in accordance with Section 8.13 hereof.
     5.3 No Obligation to Act. The Collateral Agent shall not be obligated to do
any of the acts or to exercise any of the powers authorized by Section 5.2, but
if the Collateral Agent elects to do any such act or to exercise any of such
powers, it shall not be accountable for more than it actually receives as a
result of such exercise of power, and shall not be responsible to the Grantor
for any act or omission to act except for any act or omission to act as to which
there is a final determination made in a judicial proceeding (in which
proceeding the Collateral Agent has had an opportunity to be heard) which
determination includes a specific finding that the subject act or omission to
act had constituted gross negligence, willful misconduct or actual bad faith.
The provisions of Section 5.2 shall in no event relieve the Grantor of any of
its obligations hereunder or under any other Loan Document with respect to the
Collateral or any part thereof or impose any obligation on the Collateral Agent
or any other Secured Party to proceed in any particular manner with respect to
the Collateral or any part thereof, or in any way limit the exercise by the
Collateral Agent or any other Secured Party of any other or further right which
it

9



--------------------------------------------------------------------------------



 



may have on the date of this Agreement or hereafter, whether hereunder, under
any other Loan Document, by law or otherwise.
ARTICLE 6
Remedies
     6.1 Remedies upon Default. Upon the occurrence of an Event of Default, it
is agreed that the Collateral Agent shall have in any jurisdiction in which
enforcement hereof is sought, in addition to all other rights and remedies, the
rights and remedies of a secured party under the UCC or other Applicable Law.
Without limiting the foregoing, upon the occurrence of an Event of Default, the
rights and remedies of the Collateral Agent shall include, without limitation,
the right to take any of or all the following actions at the same or different
times:
     (a) With respect to any Collateral consisting of Accounts, General
Intangibles (including Payment Intangibles), Letter-of-Credit Rights,
Instruments, Chattel Paper, Documents, and Investment Property, the Collateral
Agent may collect the Collateral with or without the taking of possession of any
of the Collateral.
     (b) With respect to any Collateral consisting of Accounts, the Collateral
Agent may (i) demand, collect and receive any amounts relating thereto, as the
Collateral Agent may determine; (ii) commence and prosecute any actions in any
court for the purposes of collecting any such Accounts and enforcing any other
rights in respect thereof; (iii) defend, settle or compromise any action brought
and, in connection therewith, give such discharges or releases as the Collateral
Agent may reasonably deem appropriate; (iv) without limiting the Collateral
Agent’s rights set forth in Section 5.2 hereof, receive, open and dispose of
mail addressed to the Grantor and endorse checks, notes, drafts, acceptances,
money orders, bills of lading, warehouse receipts or other instruments or
documents evidencing payment, shipment or storage of the goods giving rise to
such Accounts or securing or relating to such Accounts, on behalf of and in the
name of the Grantor; and (v) sell, assign, transfer, make any agreement in
respect of, or otherwise deal with or exercise rights in respect of, any such
Accounts or the goods or services which have given rise thereto, as fully and
completely as though the Collateral Agent were the absolute owner thereof for
all purposes.
     (c) With respect to any Collateral consisting of Investment Property, the
Collateral Agent may (i) exercise all rights of the Grantor with respect
thereto, including without limitation, the right to exercise all voting and
corporate rights at any meeting of the shareholders of the Issuer of any
Investment Property and to exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any
Investment Property as if the Collateral Agent was the absolute owner thereof,
including the right to exchange, at its discretion, any and all of any
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other readjustment of the Issuer thereof, all without
liability except to account for property actually received as provided in
Section 5.3 hereof; (ii) transfer such Collateral at any time to itself, or to
its nominee, and receive the income thereon and hold the same as Collateral
hereunder or apply it to the Obligations; and (iii) demand, sue for, collect or
make any compromise or settlement it deems desirable. The Grantor recognize that
(a)

10



--------------------------------------------------------------------------------



 



the Collateral Agent may be unable to effect a public sale of all or a part of
the Investment Property by reason of certain prohibitions contained in the
Securities Act of 1933, 15 U.S.C. §77, (as amended and in effect, the
“Securities Act”) or the Securities laws of various states (the “Blue Sky
Laws”), but may be compelled to resort to one or more private sales to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire the Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof, (b) that private sales so
made may be at prices and upon other terms less favorable to the seller than if
the Investment Property were sold at public sales, (c) that neither the
Collateral Agent nor any Secured Party has any obligation to delay sale of any
of the Investment Property for the period of time necessary to permit the
Investment Property to be registered for public sale under the Securities Act or
the Blue Sky Laws, and (d) that private sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner.
     (d) [Reserved].
     (e) With or without legal process and with or without prior notice or
demand for performance, the Collateral Agent may enter upon, occupy, and use any
premises owned or occupied by the Grantor, and may exclude the Grantor from such
premises or portion thereof as may have been so entered upon, occupied, or used
by the Collateral Agent until this Agreement has been terminated in accordance
with Section 8.13 hereof. The Collateral Agent shall not be required to remove
any of the Collateral from any such premises upon the Collateral Agent’s taking
possession thereof, and may render any Collateral unusable to the Grantor. In no
event shall the Collateral Agent be liable to the Grantor for use or occupancy
by the Collateral Agent of any premises pursuant to this Section 6.1, nor for
any charge (such as wages for the Grantor’s employees and utilities) incurred in
connection with the Collateral Agent’s exercise of the Collateral Agent’s Rights
and Remedies (as defined herein) hereunder.
     (f) The Collateral Agent may require the Grantor to assemble the Collateral
and make it available to the Collateral Agent at the Grantor’s sole risk and
expense at a place or places which are reasonably convenient to both the
Collateral Agent and such Grantor.
     (g) The Grantor agrees that the Collateral Agent shall have the right,
subject to Applicable Law, to sell or otherwise dispose of all or any part of
the Collateral, at public or private sale, for cash, upon credit or for future
delivery as the Collateral Agent shall deem appropriate. Each purchaser at any
such sale shall hold the property sold absolutely, free from any claim or right
on the part of the Grantor.
     (h) Unless the Collateral is perishable or threatens to decline speedily in
value, or is of a type customarily sold on a recognized market (in which event
the Collateral Agent shall provide the Grantor such notice as may be practicable
under the circumstances), the Collateral Agent shall give the Grantor at least
ten (10) days’ prior written notice, by authenticated record, of the date, time
and place of any proposed public sale, and of the date after which any private
sale or other disposition of the Collateral may be made, which notice shall
describe the Collateral that is the subject of the intended sale, state the
method of the intended sale and state that the Grantor is entitled to an

11



--------------------------------------------------------------------------------



 



accounting of the Obligations and state the charge, if any, for such accounting.
The Grantor agrees that such written notice shall satisfy all requirements for
notice to the Grantor which are imposed under the UCC or other Applicable Law
with respect to the exercise of the Collateral Agent’s rights and remedies upon
default. The Collateral Agent shall not be obligated to make any sale or other
disposition of any Collateral if it shall determine not to do so, regardless of
the fact that notice of sale or other disposition of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned.
     (i) Any public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Collateral Agent may fix and
state in the notice of such sale. At any sale or other disposition, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. If any of the Collateral is sold, leased, or otherwise
disposed of by the Collateral Agent on credit, the Obligations shall not be
deemed to have been reduced as a result thereof unless and until payment is
finally received thereon by the Collateral Agent.
     (j) At any public (or, to the extent permitted by Applicable Law, private)
sale made pursuant to this Section 6.1, the Collateral Agent or any other
Secured Party may bid for or purchase, free (to the extent permitted by
Applicable Law) from any right of redemption, stay, valuation or appraisal on
the part of the Grantor, the Collateral or any part thereof offered for sale and
may make payment on account thereof by using any claim then due and payable to
the Collateral Agent or such other Secured Party from the Grantor on account of
the Obligations as a credit against the purchase price, and the Collateral Agent
or such other Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to the
Grantor therefor.
     (k) For purposes hereof, a written agreement to purchase the Collateral or
any portion thereof shall be treated as a sale thereof. The Collateral Agent
shall be free to carry out such sale pursuant to such agreement and the Grantor
shall not be entitled to the return of the Collateral or any portion thereof
subject thereto, notwithstanding the fact that after the Collateral Agent shall
have entered into such an agreement all Events of Default shall have been
remedied and the Obligations paid in full.
     (l) As an alternative to exercising the power of sale herein conferred upon
it, the Collateral Agent may proceed by a suit or suits at law or in equity to
foreclose upon the Collateral and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.
     (m) To the extent permitted by Applicable Law, the Grantor hereby waives
all rights of redemption, stay, valuation and appraisal which the Grantor now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.

12



--------------------------------------------------------------------------------



 



     6.2 Application of Proceeds. After the occurrence of an Event of Default,
the Collateral Agent shall apply the proceeds of any collection or sale of the
Collateral, as well as any Collateral consisting of cash, or any Collateral
granted under any other of the Security Documents as set forth in
Section 2.23(d) of the Credit Agreement. Upon any sale or other disposition of
the Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by the Collateral Agent or of the officer making the sale or other
disposition shall be a sufficient discharge to the purchaser or purchasers of
the Collateral so sold or otherwise disposed of and such purchaser or purchasers
shall not be obligated to see to the application of any part of the purchase
money paid over to the Collateral Agent or such officer or be answerable in any
way for the misapplication thereof.
ARTICLE 7
Perfection of Security Interest
     7.1 Perfection by Filing. This Agreement constitutes an authenticated
record, and the Grantor hereby authorizes the Collateral Agent, pursuant to the
provisions of Sections 2.1 and 5.2, to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral, in such filing offices as the Collateral Agent shall deem
appropriate, and the Grantor shall pay the Collateral Agent’s reasonable costs
and expenses incurred in connection therewith. The Grantor hereby further agrees
that a carbon, photographic, or other reproduction of this Agreement shall be
sufficient as a Financing Statement and may be filed as a Financing Statement in
any and all jurisdictions.
     7.2 Other Perfection, Etc. The Grantor shall at any time and from time to
time take such steps as the Collateral Agent may reasonably request for the
Collateral Agent (a) to obtain an acknowledgment, in form and substance
reasonably satisfactory to the Collateral Agent, of any bailee having possession
of any of the Collateral that the bailee holds such Collateral for the
Collateral Agent, (b) to obtain “control” of any Investment Property, Deposit
Accounts, Letter-of-Credit Rights or electronic Chattel Paper (as such terms are
defined in the UCC), with any agreements establishing control to be in form and
substance satisfactory to the Collateral Agent, and (c) otherwise to insure the
continued perfection of the Collateral Agent’s security interest in any of the
Collateral with the priority described in Section 3.2 and of the preservation of
its rights therein.
     7.3 Savings Clause. Nothing contained in this Article VII shall be
construed to narrow the scope of the Collateral Agent’s Security Interest in any
of the Collateral or the perfection or priority thereof or to impair or
otherwise limit any of the Collateral Agent’s Rights and Remedies hereunder
except (and then only to the extent) as mandated by the UCC.

13



--------------------------------------------------------------------------------



 



ARTICLE 8
Miscellaneous
     8.1 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement.
     8.2 Grant of Non-Exclusive License. In addition to (and not in limitation
of) the Security Interest granted by the Grantor in Section 2.1 hereof, upon the
occurrence of an Event of Default, the Grantor hereby grants to the Collateral
Agent a royalty free, non-exclusive, irrevocable license, to use, apply, and
affix any trademark, trade name, logo, or the like in which the Grantor now or
hereafter has rights, such license being with respect to the Collateral Agent’s
exercise of the Collateral Agent’s Rights and Remedies hereunder.
     8.3 Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest and all obligations of the Grantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document, or any other agreement or instrument,
(c) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from the
Guaranty or any other guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Grantor in respect of the
Obligations or this Agreement.
     8.4 Survival of Agreement. All covenants, agreements, representations and
warranties made by the Grantor herein and in any other Loan Document and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Collateral Agent and the other Secured Parties and
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the Agents or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Loan
Agreement, and shall continue in full force and effect as long as the
Obligations are outstanding and unpaid, and as long as the Commitments have not
expired or terminated.
     8.5 Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises and agreements by or on behalf of the Grantor that are contained in
this Agreement shall bind and inure to the benefit of the Grantor and its
respective successors and assigns. This Agreement shall be binding upon the
Grantor and the Collateral Agent and their respective successors and assigns,
and shall inure to the benefit of the Grantor, the Collateral Agent and the
other Secured Parties and their respective successors and assigns, except that
the Grantor shall not have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
attempted

14



--------------------------------------------------------------------------------



 



assignment or transfer shall be void) except as expressly permitted by this
Agreement or the Credit Agreement.
     8.6 Collateral Agent’s Fees and Expenses; Indemnification.
     (a) Without limiting any of its obligations under the Credit Agreement or
the other Loan Documents, the Grantor agrees to pay all reasonable out-of-pocket
expenses incurred by the Collateral Agent, including the reasonable fees,
charges and disbursements of any counsel and any outside consultants for the
Collateral Agent, in connection with (i) the administration of this Agreement,
(ii) the custody or preservation of, or the sale of, collection from or other
realization upon any of the Collateral, (iii) the exercise, enforcement or
protection of any of the Collateral Agent’s Rights and Remedies hereunder or
(iv) the failure of the Grantor to perform or observe any of the provisions
hereof.
     (b) Without limiting any of its indemnification obligations under the
Credit Agreement or the other Loan Documents, the Grantor shall indemnify each
Secured Party and each Related Party of any Secured Party (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of, (i) the execution or delivery or performance
of this Agreement or any other Loan Document, the performance by the Grantor of
its obligations under this Agreement or any other Loan Document, or the
consummation of the transactions contemplated by the Loan Documents or any other
transactions contemplated hereby, or (ii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing or to
the Collateral, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of any Indemnitee or any Affiliate of an
Indemnitee (or of any officer, director, employee, advisor or agent of such
Indemnitee or any such Indemnitee’s Affiliates). In connection with any
indemnified claim hereunder, the Indemnitee shall be entitled to select its own
counsel and the Grantor shall promptly pay the reasonable fees and expenses of
such counsel.
     (c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. All amounts due
under this Section 8.6 shall be payable promptly after written demand therefor.
     8.7 Governing Law; Jurisdiction; Consent to Service of Process.
     (a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF

15



--------------------------------------------------------------------------------



 



THE GENERAL OBLIGATIONS LAW BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES).
     (b) The Grantor agrees that any suit for the enforcement of this Agreement
or any other Loan Document may be brought in any New York state or federal court
sitting in New York County as the Collateral Agent may elect in its sole
discretion and consents to the non-exclusive jurisdiction of such courts. The
Grantor hereby waives any objection which it may now or hereafter have to the
venue of any such suit or any such court or that such suit is brought in an
inconvenient forum. The Grantor agrees that any action commenced by the Grantor
asserting any claim or counterclaim arising under or in connection with this
Agreement or any other Loan Document shall be brought solely in any New York
state or federal court sitting in New York County as the Collateral Agent may
elect in its sole discretion and consents to the exclusive jurisdiction of such
courts with respect to any such action.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01 of the Credit Agreement.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.
     8.8 Waivers; Amendment.
     (a) The rights, remedies, powers, privileges, and discretions of the
Collateral Agent hereunder (herein, the “Collateral Agent’s Rights and
Remedies”) shall be cumulative and not exclusive of any rights or remedies which
it would otherwise have. No delay or omission by the Collateral Agent in
exercising or enforcing any of the Collateral Agent’s Rights and Remedies shall
operate as, or constitute, a waiver thereof. No waiver by the Collateral Agent
of any Event of Default or of any Default under any other agreement shall
operate as a waiver of any other Event of Default or other Default hereunder or
under any other agreement. No single or partial exercise of any of the
Collateral Agent’s Rights or Remedies, and no express or implied agreement or
transaction of whatever nature entered into between the Collateral Agent and any
Person, at any time, shall preclude the other or further exercise of the
Collateral Agent’s Rights and Remedies. No waiver by the Collateral Agent of any
of the Collateral Agent’s Rights and Remedies on any one occasion shall be
deemed a waiver on any subsequent occasion, nor shall it be deemed a continuing
waiver. The Collateral Agent’s Rights and Remedies may be exercised at such time
or times and in such order of preference as the Collateral Agent may determine.
The Collateral Agent’s Rights and Remedies may be exercised without resort or
regard to any other source of satisfaction of the Obligations. No waiver of any
provisions of this Agreement or any other Loan Document or consent to any
departure by the Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on the Grantor in any case shall entitle the
Grantor to any other or further notice or demand in similar or other
circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between the
Collateral Agent and the Grantor subject to any consent required in accordance
with Section 9.02 of the Credit Agreement.

16



--------------------------------------------------------------------------------



 



     8.9 WAIVER OF JURY TRIAL. THE PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. EACH OF THE PARTIES HERETO REPRESENTS THAT IT
HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
     8.10 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
     8.11 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
     8.12 Headings. Article and Section headings used herein are for convenience
of reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
     8.13 Termination; Release of Collateral. Except for those provisions which
expressly survive the termination thereof, the Credit Agreement, this Agreement
and the Security Interest granted herein shall terminate when all the
Obligations have been paid in full in cash and performed in full and the Lenders
have no further commitment to lend, at which time the Collateral Agent shall
execute or authorize and deliver to the Grantor, at the Grantor’s expense, all
UCC termination statements and similar documents that the Grantor shall
reasonably request to evidence such termination; provided, however, that the
Credit Agreement, this Agreement, and the Security Interest granted herein shall
be reinstated if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by any Secured Party upon the bankruptcy
or reorganization of the Grantor, and provided further that the Security
Interest granted herein shall not terminate as to any indemnification obligation
of the Grantor which expressly survives the termination of the Credit Agreement
and this Agreement, including, without limitation, the obligations of the
Borrower set forth in Section 9.03 of the Credit Agreement and the obligations
of the Grantor set forth in Section 8.6 of this Agreement. Any execution and
delivery of termination statements or documents pursuant to this Section 8.13
shall be without recourse to, or warranty by, the Collateral Agent.
[SIGNATURE PAGES FOLLOW]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
under seal as of the day and year first above written.

          GRANTOR:  AMERICAN COLOR GRAPHICS FINANCE, LLC
      By:   /s/ Patrick W. Kellick         Name:   Patrick W. Kellick       
Title:   President & Chief Executive Officer      COLLATERAL AGENT:  BANK OF
AMERICA, N.A.
      By:   /s/ Peter Sherman         Name:   Peter Sherman        Title:  
Managing Director     

 